Citation Nr: 0724223	
Decision Date: 08/06/07    Archive Date: 08/20/07

DOCKET NO.  06-07 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fort Harrison, Montana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD), claimed as due to military sexual trauma 
(MST). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1966 to October 1967.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Ft. Harrison, Montana.  The veteran had a hearing before the 
Board in May 2006 and the transcript is of record.


FINDING OF FACT

The veteran's PTSD has been medically attributed to an in-
service stressful incident. 


CONCLUSION OF LAW

The veteran's PTSD was incurred in active service.  
38 U.S.C.A. §§ 1110, 1154(b), 5102, 5103, 5103A, and 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder. Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the extensive evidence 
submitted by the veteran or on his behalf.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claim.  The veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran). 

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) and 38 C.F.R. § 4.125 (2006) 
(requiring PTSD diagnoses to conform to the criteria in the 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th 
ed. 1994) (DSM-IV)). 

The veteran alleges that his PTSD is a result of being 
sexually assaulted by his commanding sergeant for a three 
month period from April 1967 to June 1967.  Specifically, the 
veteran alleges that the commanding sergeant would routinely 
force himself on him in the shower and threatened to 
physically injure him if the matter was ever reported.  The 
veteran further testified he never reported the incident, but 
attempted to escape the base in various different ways, to 
include requesting a formal transfer, proposing to a woman he 
knew for one day, stealing a military vehicle, and suicide. 

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his current pain and other experienced 
symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
He is not, however, competent to diagnose any medical 
disorder or render an opinion as to the cause or etiology of 
any current disorder because he does not have the requisite 
medical knowledge or training.  See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997) (stating that competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence).

The veteran admits that he never formally reported the MST 
and, in fact, never admitted the MST to a health care 
provider until 2004, nearly forty years after service.  
Accordingly, there is no objective verification of the 
assault.  If a PTSD claim is based on Military Sexual Trauma 
(MST) or personal assault in service, evidence from sources 
other than the veteran's records may corroborate the 
veteran's account of the stressor incident.  Examples of such 
evidence include, but are not limited to: records from law 
enforcement authorities, rape crisis centers, mental health 
counseling centers, hospitals or physicians; pregnancy tests 
or tests for sexually transmitted diseases; and statements 
from family members, roommates, fellow service members, or 
clergy. 38 C.F.R. § 3.304(f)(3).

Additionally, evidence of behavior changes following the 
claimed assault is relevant evidence that may be found in the 
mentioned sources.  Examples of behavior changes that may 
constitute credible evidence of a stressor include, but are 
not limited to: a request for a transfer to another military 
duty assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  Id.

In this case, the veteran's service medical and personnel 
records do show some of the above listed types of evidence.  
That is, in May 2007 the veteran volunteered for an 
assignment requiring transport in a military vehicle.  Prior 
to receiving clearance, however, the veteran fled in the 
vehicle with his girlfriend and got into a serious motor 
vehicle accident.  The veteran, during his May 2006 Board 
hearing, alleged he was attempting to escape the military 
base away from the sergeant who was sexually abusing him.  

Upon his return, also in May 1967, the veteran was 
hospitalized for attempted suicide after taking a large 
amount of aspirin.  Although he left a suicide note, the 
veteran denied he was trying to kill himself, but rather said 
the whole thing was a "joke."  During his May 2006 Board 
hearing, the veteran explained that he was afraid and ashamed 
to admit the truth at that time.  The psychiatrist at the 
time attributed the suicide attempt to girlfriend troubles 
and an emotionally unstable personality disorder.  

Thereafter, in July 1967, the veteran formally requested a 
transfer off the base citing "familial problems" and a 
desire to be closer to home.  The request was not formally 
processed because two days later he requested permission to 
marry a seventeen year old girl he had known for only 30 
hours.  The veteran testified at his May 2006 Board hearing 
that he was trying anything he could think of to find a way 
off the base.  There is also an August 1967 notation in his 
record that the veteran admitted to trying to get the girl 
pregnant in order to obtain permission to marry her.

An August 1967 medical board determination ultimately found 
the veteran unfit for active duty due to an emotionally 
unstable personality disorder and he was separated from the 
military in October 1967.  

The first pertinent inquiry is whether a chronic psychiatric 
condition, to include PTSD, is shown in service.  The Board 
concludes it is not.  The veteran's September 1966 enlistment 
examination indicates the veteran exhibited "substantial 
anxiety at one time, recurring."  Such behavior is noted 
throughout the veteran's military service, particularly in 
May 1967.  The veteran, at that time, was diagnosed with a 
personality disorder, but personality disorders are 
considered congenital or developmental defects and not a 
"disability" for compensation purposes.  See VAOPGCPREC 82- 
90, 55 Fed. Reg. 45,711 (1990) [a reissue of General Counsel 
Opinion 01-85 (March 5, 1985)]; see also Carpenter v. Brown, 
8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 
513, 514- 15 (1993).  The Board notes, however, that 
personality disorders may be service-connected if they are 
shown to have been permanently aggravated beyond the natural 
progression of the disorder due to some incident of service.  
Id.  

In this case, the veteran alleges he has PTSD as a result of 
MST.  The veteran was not diagnosed with this condition or 
any other chronic psychiatric condition in service.  Even if 
a chronic condition was not shown during service, service 
connection may be established under 38 C.F.R. § 3.303(b) by 
evidence of continuity of symptomatology or under 38 C.F.R. 
§ 3.303(d) if the evidence shows a disease first diagnosed 
after service was incurred in service.  

After service, the medical records indicate treatment for 
various psychiatric conditions as early as 1998, over twenty 
years after service.  At that time, the veteran was diagnosed 
with bipolar disorder, depression, alcohol dependence and 
anxiety disorder.  He also diagnosed with PTSD due to 
childhood trauma in April 2000.  The veteran's treatment 
records indicate his father physically abused him and his 
siblings as children and indeed, he reported his father 
killed his sister and then himself in one of these abusive 
episodes.  

The veteran first reported MST in a July 2004 VA psychiatric 
consultation.  At that time, he was diagnosed with PTSD, due 
to the MST.  Since that time, the veteran has been diagnosed 
with PTSD attributed to MST by various VA psychiatrists at 
various times.  

The veteran was afforded a VA examination in March 2005 where 
the examiner diagnosed the veteran with PTSD due to MST 
specifically opining as follows:

It is felt that a diagnosis of posttraumatic stress 
disorder is warranted.  It is felt that his PTSD is 
caused by, or is the result of trauma experienced while 
in the military.  I would note that while his sexual 
trauma is not well documented prior to his admission to 
Fort Meade VA, his presentation was consistent with 
PTSD.  [The veteran] did describe significant behavioral 
changes after the sexual assault.  He reported that he 
frequently would go to sick bay in order to avoid 
contact with the offender.  He also received an early 
out from the Air Force following a suicide attempt.

Accordingly, the veteran has a competent medical diagnosis of 
PTSD linked to the alleged in-service stressful incident.  
The crucial inquiry, then, is whether the alleged incident 
can be verified.  Resolving all reasonable doubt in favor of 
the veteran, the Board concludes it can.

Again, there is no objective evidence confirming the MST.  
However, the veteran's service and personnel records confirm 
the veteran's frequent visits to sick bay, especially during 
the months of April, May and June 1967.  The records confirm 
the veteran got in a car accident in May 1967 after taking a 
military vehicle without proper clearance and the subsequent 
suicide attempt.  The veteran's request for a transfer and 
attempt to marry are also well documented all within or 
slightly after the timeframe of the alleged MST.  

It is clear, however, that the veteran has a history of 
personal trauma unrelated to the alleged MST.  His family 
history of child abuse, for example, is well documented in 
his medical records as is his anxiety, noted on his 1966 
entrance examination.  The veteran was diagnosed with a wide 
range of psychiatric conditions prior to PTSD and his PTSD 
was previously associated with childhood trauma, not MST.

The RO sought clarification from the March 2005 examiner on 
whether the stressor could be verified given the evidence in 
the record.  The examiner opined as follows in a December 
2005 statement:

[The veteran] carries a diagnosis of post-traumatic 
stress disorder as made by several sources.  Again, he 
reported to various sources that he had been sexually 
abused but confirmed that he did not report this while 
in the military.  Records indicate that [the veteran] 
likely had psychological difficulties in the form of a 
personality disorder prior to entering the military.  It 
was his personality disorder that significantly impacted 
his ability to remain in the military.  He entered the 
military at age 17 and was discharged at age 18.  
Records do not confirm that [the veteran's] allegation 
that he had been sexually assaulted can be supported 
through record review.  Thus there is no supporting 
evidence apart from the veteran's own statement which 
would confirm that there was a sexual assault that 
occurred while in the military.  I could find no 
evidence in the records that [the veteran's] behavior 
changed significantly after the alleged sexual assault.  
It would appear he had adjustment difficulties while in 
the military throughout his military career.  Thus, it 
must be concluded that records do not support that a 
sexual assault occurred.  I would comment that this does 
not mean that [the veteran's] self report of being 
sexually assaulted by a sergeant while in the military 
is not true but only that this could not be verified 
through documentation reviewed. (Emphasis added).

The examiner correctly indicates that, regrettably, there 
simply is no objective evidence of the veteran's alleged 
sexual assault.  The examiner correctly indicated the veteran 
entered the military with adjustment difficulties and 
exhibited those difficulties throughout his military service.  
There is also evidence the veteran suffered through pre-
military childhood trauma as well as post-service loss of his 
son and wife.  

The Board finds compelling, however, the various chain of 
events confirmed in the veteran's service and personnel 
records all occurring in the spring of 1967 or shortly 
thereafter, the timeframe of the alleged sexual assault.  The 
veteran's testimony, moreover, is consistent with the 
veteran's service and personnel records indicating the 
veteran's frequent trips to sick bay, the May 1967 automobile 
accident and reprimand, the May 1967 suicide attempt, a 
subsequent request for a transfer and an attempt to marry.  
In short, there is some objective evidence that the veteran 
was trying to escape his Air Force base in various ways on 
and around May 1967.  The only evidence, however, that the 
alleged stressful incident occurred is his statement. 

The veteran's testimony appears to be credible and consistent 
with the record.  The veteran alleges, for example, that he 
began abusing alcohol as a means of medicating himself.  The 
veteran's post-service medical records show hospitalizations 
and treatment for alcohol abuse as early as 1998.  Again, 
while the veteran may have entered the military with 
"anxiety" problems, his only reprimands and other formal 
action noted in his personnel records are all around the May 
1967 timeframe.  

Although there is a lack of objective verification of the in-
service stressful incident, the Board finds the evidence to 
be at the very least in equipoise.  Thus, the veteran is 
entitled to the benefit of the doubt.  This is especially 
true in light of the PTSD medical diagnosis linking his 
condition to service made by various treating psychiatrists 
at various times, the objective evidence indicating the 
veteran's car accident, suicide attempt, request to be 
transferred of the base and marriage proposal all on or 
around May 1967 and his consistent statements regarding the 
in-service MST.  Even the VA examiner acknowledged in his 
December 2005 statement that the MST may be true despite 
objective verification given the diagnosis rendered by 
various physicians at various times.  The Board, therefore, 
concludes that service connection is warranted for PTSD. 

As this decision represents a complete allowance of the 
benefit sought on appeal, it is not necessary for the Board 
to discuss the Veterans Claims Assistance Act of 2000 and 
whether the duties to notify and assist have been properly 
discharged by VA.  Upon return of this case to the RO, it 
will be making a decision regarding disability rating and 
effective date.  If the veteran disagrees with either as 
assigned by the RO, he may file a notice of disagreement and 
appeal the determination(s).  The veteran is not prejudiced 
by the Board's decision on the merits of this appeal.


ORDER

Entitlement to service connection for post-traumatic stress 
disorder (PTSD) is granted.


____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


